                                                                      JS -6

 1 Matthew Clarke, State Bar No. 184959
     (matt@christmankelley.com)
 2 Dugan P. Kelley, State Bar No. 207347
     (dugan@christmankelley.com)
 3 CHRISTMAN, KELLEY & CLARKE, PC
     1334 Anacapa Street
 4 Santa Barbara, CA 93101
     Tel.: (805) 884-9922
 5 Facsimile: (866) 611-9852

 6 Attorneys for Plaintiff JOHN J. MENCHACA, Chapter 7 Trustee
     of the Estate of THE PRESERVE, LLC
 7

 8                          UNITED STATES DISTRICT COURT
 9         CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10
     In Re:                                  Dist. Ct. Case No. EDCV 12-1023-GW
11
                                             Bankr. Case No. 2:10-bk-18429-BB
12   THE PRESERVE, LLC,
                                             Adv. Case No. 2:10-ap-01296-BB
13                Debtor,
                                             Hon. George H. WU
14                                           Courtroom 10
     THE PRESERVE, LLC,
15
                   Plaintiff,                ORDER GRANTING STIPULATION
16                                           FOR DISMISSAL WITH
     vs.                                     PREJUDICE OF DEFENDANTS
17
                                             WHO HAVE SETTLED WITH
18   POINT CENTER FINANCIAL, INC.,           PLAINTIFF AND LAWSUIT
     ESCROW PROFESSIONALS, INC.,
19   POINT CENTER MORTGAGE FUND,             [Filed Concurrently With Stipulation]
     I, LLC, NATIONAL FINANCIAL
20   LENDING, INC., NATIONAL
     FINANCIAL LENDING, LLC, DANIEL
21   J. HARKEY, aka DANNY JOE
     HARKEY, et al.,
22
                  Defendants.
23

24

25

26

27

28


                     [PROPOSED] ORDER OF DISMISSAL OF DEFENDANTS
 1      The Court having read and considered the Stipulation to Dismiss Defendants who
 2
     have settled (“Stipulation”) and good cause appearing therefore, it is hereby:
 3

 4      1. ORDERED that the Stipulation is GRANTED;
 5      2. ORDERED that Plaintiff’s entire complaint against the following Defendants
 6 and related cross-claims from and/or between the following Defendants, as captioned

 7 above, including all causes of action alleged therein, are dismissed with prejudice:

 8 Escrow Professionals, Inc., Point Center Mortgage Fund I, LLC, National Financial

 9 Lending, Inc., Daniel J. Harkey, Stephan George Livingston, TD Service Company,

10 Rene E. Esparza, Lois R. Bejerano, and Joshua Reta.

11      3. ORDERED that the suit be dismissed pursuant to the stipulation.
12

13

14 DATED: June 18, 2019
                                           _______________________________
15
                                           HON. GEORGE H. WU,
16                                         United States District Judge
17

18

19

20

21

22

23

24

25

26

27

28
                                            1
                      [PROPOSED] ORDER OF DISMISSAL OF DEFENDANTS
